Citation Nr: 0815204	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a disability 
manifested by high blood pressure readings.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

5.  Entitlement to an increased (compensable) rating for an 
eczematous rash of the right forearm and buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1990 to July 1990, 
and from October 1990 to October 1994.  He served in the 
Southwest Asia theater of operations from January 1991 to May 
1991 during the Persian Gulf War.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a statement dated in November 2005 
the veteran indicated that he no longer desired a hearing on 
these matters.

Evidence pertinent to the matters on appeal was received by 
VA in January 2006.  The veteran has waived initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  Depression was not shown in service, and the competent 
clinical evidence fails to establish a nexus or link between 
depression and the veteran's active service.

2.  Hypertension was not shown in service, nor to a 
compensable degree within a year of discharge from service, 
and the clinical medical evidence fails to establish a nexus 
or link between current hypertension and the veteran's active 
service.

3.  A disability manifested by headaches was not present 
during active duty nor has a chronic disability manifested by 
headaches been shown by competent evidence to be related to 
such service.

4.  A disability manifested by joint pain was not present 
during active duty nor has a chronic disability manifested by 
joint pain been shown by competent evidence to be related to 
such service.

5.  Throughout the rating period on appeal, the veteran's 
skin disability has been manifested by a fine macular rash of 
the anticubital region of the arms, with treatment consisting 
of 1% hydrocortisone cream.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  A chronic disability manifested by headaches, to include 
as due to undiagnosed illness, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).

4.  A chronic disability manifested by joint pain, to include 
as due to undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  The criteria for an increased (compensable) rating for an 
eczematous rash of the forearm and buttock have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                     VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided to the veteran prior to the 
initial adjudications.  Pelegrini.  As the decisions herein 
deny the benefits sought, no disability rating or effective 
date will be assigned, and there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the increased rating claim, under 38 U.S.C. § 5103(a) 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The August 2004 VCAA letter in this case failed to provide 
the veteran with notice that to substantiate his claim the 
evidence may demonstrate the effect that the worsening of his 
condition has on his employment and daily life.  Vazquez-
Flores, supra.  The letter also failed to notify the veteran 
that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable diagnostic code.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed.Cir.2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that, in an October 2005 statement 
of the case, the veteran was specifically notified of the 
evidence necessary to obtain a compensable disability rating 
for his skin disability.  Furthermore, the August 2004 notice 
letter that the veteran received during this appeal, although 
not substantively adequate for section 5103(a) purposes, did 
provide him with information of VA's responsibility to assist 
him in obtaining evidence and provide him with a medical 
examination if necessary, as well as how to contact VA with 
any questions he may have.  Importantly, the Board notes that 
the veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Based on the foregoing, 
the Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of the 
increased rating claim such that the essential fairness of 
the adjudication was not affected.  Sanders, supra.

Duty to Assist

Service medical records are associated with the claims file, 
but, the Board notes that a separation examination is not of 
record.  The Board here observes that while the veteran 
claims that the disabilities on appeal for which he seeks 
service connection had their onset during service, he has not 
asserted that he was ever treated for any of the disabilities 
during service.  The Board has considered whether the veteran 
should be scheduled for a VA examination with a medical 
opinion regarding a possible relationship between the 
disabilities on appeal and the veteran's military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board finds, however, that such an 
examination is not necessary to decide the claims as the 
evidence of record contains sufficient competent medical 
evidence to decide the claims, including a VA examination 
conducted in July 2006.  As for the increased rating claim, a 
VA skin examination was conducted in November 2004.  While 
the veteran's representative has asserted that the November 
2004 examination is too old to adequately rate the veteran, 
the Board notes that the claims file also contains a record 
dated in June 2005 that also provides clinical findings 
helpful in rating this disability.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed, subject to rebuttal, for certain 
chronic diseases if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Depression.

The veteran asserts that he has depression as a result of his 
military service.  The Board notes that the veteran has 
previously been denied service connection for PTSD, and the 
issue of service connection for PTSD is not before the Board.  
The term psychiatric disability, when used in this decision, 
refers to psychiatric disability other than PTSD.

Service medical records show no complaints of depression or 
any other psychiatric disability.  The earliest evidence of 
record of depression is a June 1996 medical record revealing 
a diagnosis of depression.

No psychiatric disability was noted in the veteran's service 
medical records, and no health professional, VA or private, 
has related the veteran's depression to his period of 
service.  As such, since the medical evidence of record fails 
to indicate that the veteran had depression during service, 
or that depression has been etiologically related to service 
by competent clinical evidence of record, service connection 
for depression is not warranted.

II.  Hypertension.

Service medical records reveal blood pressure readings 
including 140/86 (November 1990), 134/90 (February 1992), 
131/57 (September 1992), 139/66 (March 1993), 146/76 while 
supine and 137/74 while standing (March 1993), 132/88 (March 
1994) and 149/69 (May 1994).  No disability manifested by 
elevated blood pressure readings, to include hypertension, 
was noted in the veteran's service medical records.

The earliest evidence of record of a disability manifested by 
high blood pressure readings is a March 2005 VA medical 
record revealing a diagnosis of hypertension.

As noted, no disability manifested by high blood pressure 
readings was noted in the veteran's service medical records.  
Further, no health professional has related the veteran's 
hypertension to his period of service.  The Board also notes 
that hypertension was not noted on the July 1996 VA general 
medical examination, and his blood pressure at that time was 
110/80.

Since the medical evidence of record fails to indicate that 
the veteran had hypertension during service, or within a year 
of discharge from service, or that hypertension has been 
etiologically related to service by competent clinical 
evidence of record, service connection for hypertension is 
not warranted.

III.  Headaches.

Service medical records show no complaints of headaches.

The veteran made no mention of any complaints related to 
headaches at his July 1996 VA general medical examination.  A 
February 2005 VA medical record noted that the veteran 
complained of occasional frontal daily headaches.  No reason 
for the headaches was given.  In an October 2005 VA record 
the veteran noted that he would sometimes have headaches 
after eating.

The Board finds that service connection is not warranted for 
a disability manifested by headaches as due to an undiagnosed 
illness as there is no evidence of record which indicates 
that the disability was present during active duty or has 
manifested to a degree of 10 percent or more after the 
veteran's discharge.  Under the provisions of Diagnostic Code 
8100, a noncompensable rating is for assignment when there 
are less frequent attacks than that which would warrant a 10 
percent rating.  A rating of 10 percent is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.

The Board notes that a ten percent rating for headaches 
requires that they be prostrating in nature.  The rating 
criteria do not define "prostrating," and the Court has not 
undertaken to define "prostrating."  While the veteran has 
reported some headaches, the Board does not find this is 
sufficient to establish that his headaches are prostrating.  
The Board finds significant for consideration that the 
veteran has reported that he has occasional headaches, and, 
the veteran has not reported that his headaches would persist 
for a substantial period of time or that they would require 
that he would have to lie down or find a dark quite place to 
recover.  Additionally, the record does not reflect treatment 
for this condition.  The Board has no reason to doubt the 
veteran's statement that his headaches cause him problems.  
However, the medical evidence does not indicate that the 
veteran's headaches are productive of disability comparable 
to the criteria for a 10 percent rating.

The Board finds that service connection is also not warranted 
on a nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of 
headaches during active duty or within a year of discharge 
from service, and no health professional has provided an 
opinion linking any such disability to the veteran's active 
duty service.

In short, service connection for headaches, to include as due 
to undiagnosed illness, is not warranted.

IV.  Joint pain

Service medical records show no complaints of joint pain.

At the July 1996 VA medical examination, the veteran 
complained of right knee weakness and occasional discomfort.  
He also complained of a left leg ache.  Examination of the 
musculoskeletal system revealed no pertinent abnormalities.  
The diagnoses included right knee patellofemoral syndrome.

A February 2001 VA medical record noted that the veteran had 
awakened feeling stiff and sore after having been involved in 
a motor vehicle accident the day prior.  The diagnosis was 
musculoskeletal pain.

The Board finds that service connection is not warranted for 
a disability manifested by joint pain as due to an 
undiagnosed illness as there is no evidence of record which 
indicates that the disability was present during active duty 
or has manifested to a degree of 10 percent or more after the 
veteran's discharge.  In fact, the Board notes that despite 
records documenting years of treatment for various 
disabilities at both VA and private facilities, there are few 
complaints or references to any joint or musculoskeletal 
pain.  The Board observes that the February 2001 VA record 
that noted musculoskeletal pain essentially attributed that 
pain to a motor vehicle accident.  At any rate, the Board can 
find no range of motion, neurological, or muscle injury code 
that would allow for a compensable rating for any joint in 
this case.

The Board finds that service connection is also not warranted 
on a nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of a 
chronic disability of any of the applicable joints during 
active duty, and no health care professional has provided an 
opinion linking any such disability to the veteran's active 
duty service.  In short, service connection for joint pain, 
to include as due to undiagnosed illness, is not warranted.

While the veteran is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, the veteran is not competent to offer evidence which 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Increased rating for an eczematous rash of the forearm 
and buttock.

By rating action in September 1996, service connection for an 
eczematous rash of the right forearm and buttock was 
established, and a noncompensable rating was assigned under 
Diagnostic Code 7806.  In July 2004 the veteran's claim for 
an increased (compensable) rating for his skin disability was 
received.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Diagnostic Code 7806 provides that a noncompensable rating is 
warranted where dermatitis or eczema affects less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and no more than topical therapy has been 
required during the past 12 months.  A 10 percent rating is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body is affected, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12 months.

At a November 2004 VA skin examination, the veteran stated 
that is eczema was intermittent but worse during the summer.  
He indicated that it was progressive and now involved his 
torso.  Flare-ups would last a couple of weeks at a time.  
His treatment consisted of over-the-counter 1% hydrocortisone 
cream, which he applied on an as needed basis.  He denied any 
current treatment but said that he experienced itching.  
Examination revealed no evidence of eczema, and the diagnosis 
was no evidence of eczema.

A May 2005 progress note indicated that the veteran 
complained of a recurring skin rash aggravated by heat or 
summer weather.  A June 2005 VA record noted a fine macular 
rash on the anticubital region of the arms.  The assessment 
was dermatitis.

The evidence associated with the veteran's claims file does 
not show that there is involvement of at least 5 percent of 
the entire body, or of at least 5 percent of exposed areas, 
or that intermittent systemic therapy has been required.  To 
the contrary, the record only shows that there was a fine 
macular rash of the anticubital region of the arms, which 
does not constitute an extensive area or at least 5 percent 
of the entire body or of exposed areas.  Moreover, this 
record indicates only the use of topical ointments, and not 
immunosuppressive drugs.  In short, a compensable rating for 
the veteran's service-connected rash disability is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's rash disability has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability has 
resulted in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for depression is denied.

Service connection for a disability manifested by high blood 
pressure readings is denied.

Service connection for a chronic disability manifested by 
headaches, to include as due to undiagnosed illness, is 
denied.

Service connection for a chronic disability manifested by 
joint pain, to include as due to undiagnosed illness, is 
denied.

An increased (compensable) rating for an eczematous rash of 
the right forearm and buttock is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


